                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 21-3495-DMG (JPRx)                                    Date     June 21, 2021

Title Achraf Safieddine v. MBC FZ, LLC, et al.                                      Page     1 of 2

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                              NOT REPORTED
             Deputy Clerk                                            Court Reporter

   Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
            None Present                                              None Present

Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS ACTION
             SHOULD NOT BE REMANDED TO STATE COURT FOR LACK OF
             SUBJECT MATTER JURISDICTION

        On April 23, 2021, Defendant MBC FZ, LLC, Al Arabiya Network FZ-LLC, and Middle
East News FZ-LLC removed this action from the Los Angeles County Superior Court to federal
court on the basis of diversity jurisdiction under 28 U.S.C. § 1332(a). Notice of Removal
(“NOR”) [Doc. # 1]. The removal statute—28 U.S.C. § 1441(a)—is strictly construed against
removal jurisdiction, and if there is any doubt as to the right of removal in the first instance,
federal jurisdiction must be rejected. Geographic Expeditions, Inc. v. Estate of Lhotka ex rel.
Lhotka, 599 F.3d 1102, 1106-07 (9th Cir. 2010) (citing Gaus v. Miles, Inc., 980 F.2d 564, 566
(9th Cir. 1992) (per curiam)). The party seeking removal has the burden to prove that removal is
proper. Id.

        Under 28 U.S.C. section 1332(a)(2), the Court has original jurisdiction over civil actions
between “citizens of a State and citizens or subjects of a foreign state,” where the amount in
controversy is also met. To demonstrate citizenship of a state, a party must “(a) be a citizen of
the United States, and (b) be domiciled in a state of the United States.” Lew v. Moss, 797 F.2d
747, 749 (9th Cir. 1986). A party is domiciled “in a location where he or she has established a
‘fixed habitation or abode in a particular place, and intends to remain there permanently or
indefinitely.” Id. at 749-50. (quoting Owens v. Huntling, 115 F.2d 160, 162 (9th Cir. 1940)).
Tangible factors which reflect this intent include “current residence, voting registration and
voting practices, location of personal and real property, location of brokerage and bank accounts,
location of spouse and family, membership in unions and other organizations, place of
employment or business, driver's license and automobile registration, and payment of taxes.” Id.
at 750. A person can have only one domicile at a time, which is maintained until it is replaced
by a new domicile. Id. Domicile “is evaluated in terms of ‘objective facts,’” and “statements of
intent are entitled to little weight when in conflict with facts.” Id. (quoting Freeman v.
Northwest Acceptance Corp., 754 F.2d 553, 556 (5th Cir. 1985).


CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 21-3495-DMG (JPRx)                                   Date     June 21, 2021

Title Achraf Safieddine v. MBC FZ, LLC, et al.                                     Page     2 of 2

       Defendants base their removal entirely on the allegations in Plaintiff Achraf Safieddine’s
Complaint, in which he alleges that he is a U.S. citizen residing and practicing law in Beirut,
Lebanon—though he “maintains a domicile” in California, where he “maintains relationships,
both personal and business, with individuals.” Compl. ¶¶ 9, 17, 21. He alleges that Defendants
are each limited liability companies “duly formed under the laws of the Dubai Media City,
United Arab Emirates.” Id. at ¶¶ 10-12.

       Notwithstanding the conclusory assertion that Plaintiff “maintains a domicile” in
California, there is no indication that he keeps California as his permanent home where he
intends to return and remain indefinitely, given that he resides and practices law in Lebanon.
“Maintaining relationships” in a place does not mean one is domiciled there. Accordingly,
Defendants have not established that Plaintiff is domiciled in California, or in any state of the
United States.

        Additionally, limited liability companies are citizens of every state or country in which
their owners or members are citizens. See Johnson v. Columbia Props. Advantage, LP, 437 F.3d
894, 899 (9th Cir. 2006). Defendants are limited liability companies purportedly based in Dubai,
but they have not established the citizenship of each of their owners or members.

        Defendants are therefore ordered to show cause in writing by no later than June 28,
2021 why this action should not be remanded to the Los Angeles County Superior Court for lack
of subject matter jurisdiction.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
